Citation Nr: 0501787	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as an anxiety 
disorder.

2.  Entitlement to service connection for urinary 
incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
May 1995, February 1997, and June 1997 of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  The issues on appeal included entitlement to 
service connection for PTSD, a low back disability, 
sinusitis, tinnitus, bilateral hearing loss, and entitlement 
to increased evaluations for headaches, a right knee 
disability, and a left knee disorder.  

In November 2001, a Board hearing was held in Montgomery, 
Alabama, before the undersigned, who is the Board member 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  Prior to the hearing, 
the veteran informed the Board member that she was 
withdrawing her appeal with respect to service connection for 
a heart condition, to include hypertension.  A transcript of 
the hearing has been produced and is included in the claims 
folder for review.

The Board notes that in June 2002, the Board issued a 
decision on the merits for all issues except the issue of 
entitlement to service connection for PTSD.  The Board noted 
in that decision that the PTSD claim was being deferred for 
the purpose of obtaining additional information.  

In April 2004, the Board sought an opinion concerning a 
question involved in the veteran's appeal.  That opinion was 
obtained, and in June 2004, in accordance with Thurber v. 
Brown, 5 Vet. App. 119 (1993), the Board informed the 
appellant's representative via a letter of the additional 
evidence developed, and provided the veteran/representative 
an opportunity to respond.  Additional information was 
forthcoming and that information has been included in the 
claims folder for review.  

The Board notes that since the veteran's initial appeal with 
respect to the issue involving a psychiatric disorder, that 
issue has been recharacterized as shown on the front page of 
this action.

In May 1997, the veteran filed a notice of disagreement 
concerning the RO's denial of service connection for urinary 
incontinence.  The Untied States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted from a matter that 
has not been addressed in a statement of the case the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, 
and as noted below, the veteran has not been sent a statement 
of the case with respect to this issue, and the remand action 
below addresses this item.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal with respect to the issue involving a mental 
disorder has been obtained by the agency of original 
jurisdiction.

2.  A VA doctor has concluded that the veteran's current 
anxiety disorder began during the veteran's military service.  




CONCLUSION OF LAW

A psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that service connection be granted 
for a mental disorder that she claims began in or was caused 
by her military service.  She has applied for benefits but 
has been denied by the RO.  As such, she has appealed to the 
Board for review.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, eliminates the concept of a well-grounded claim, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that the RO has not provided to the veteran a 
VCAA letter that specifically describes the duties of the RO, 
the veteran's responsibilities, the VA notice requirements, 
etcetera.  Nonetheless, in view of the fact that the Board is 
granting the benefit sought on appeal concerning the issue on 
appeal, and remanding the other issue for further 
development, any defect in complying with the duty to notify 
and the duty to assist is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

As a result of the Board's internal development, the 
veteran's claim folder was reviewed by a staff psychiatrist 
at the Brooklyn Campus of the VA New York Harbor Healthcare 
System.  The examiner reported that he had reviewed the 
veteran's medical records and subsequently concluded that the 
veteran was suffering from a psychiatric disorder.  The 
doctor further wrote:

The compensation examination offers an 
axis I diagnosis of "anxiety disorder".  
She certainly does show signs of anxiety 
with somatic manifestations as well.  I 
will neither argue with nor add 
confirmation to that.  Her symptoms 
appear to be compatible with that 
diagnosis.  It is clear that she is 
easily stressed and shows the effects of 
stress.

	. . . I do not believe that this is 
a case of conscious malingering. . . .

Most important is the question of whether 
her psychiatric condition was acquired in 
the service.  I believe that it was, but 
will offer reasons so the board can come 
to its own judgment knowing my 
reasoning. . . . Similarly, a psychiatric 
condition for which there may have been a 
predisposition which became symptomatic 
in the course of her duties with the Air 
Force, and in some ways as a result of 
her work conditions, should be similarly 
viewed as "acquired" in service.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is clear that the veteran currently suffers from 
a psychiatric disability that has been most-recently 
diagnosed as an anxiety disorder.  She is presumed to have 
been free from this disability at the time of entry into 
service.  A VA physician has linked her current mental 
disorder with her military service, and the symptoms and 
manifestations she suffered therefrom while in the service.  
Therefore, direct service connection is warranted for a 
psychiatric disorder, diagnosed as an anxiety disorder.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as an anxiety disorder, is granted.


REMAND

The Board finds the veteran has submitted a notice of 
disagreement with respect to the denial of service connection 
for urinary incontinence.  As a timely notice of disagreement 
has been filed, the Board's jurisdiction has been triggered 
and the issue must be REMANDED so that the RO can issue a 
statement of the case on the underlying claim that adequately 
notifies the veteran of the action necessary to perfect an 
appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire record 
and ensure for the issue that may be on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
her service connection claim; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any evidence in his 
possession that pertains to her claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on her claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for urinary 
incontinence.  The veteran should be 
apprised of her right to submit a 
substantive appeal and to have her claim 
reviewed by the Board.  The RO should 
allow the veteran and her accredited 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


